PRO YO STY, J.
Defendant was convicted ■of extortion in office, and was sentenced to imprisonment in the parish jail for half an hour and to a fine of $25, and he has appealed. The state has moved to dismiss the appeal on the ground that this court has no jurisdiction of the case. The learned coun•sel for defendant concede that this ' case does not come within any one of the eatagories of cases of which this court is expressly given jurisdiction by the Constitution; but they argue that, inasmuch as this court might review the case under its power ■of control and general supervision over inferior courts, it may do so by the milder remedy of appeal. This argument would •confer jurisdiction upon this court over all cases, both civil and criminal, without exception. It has, therefore, the fatal defect of proving too much.
Appeal dismissed.